*8Dissenting Opinion by
Mr. Chief Justice Bell :
The Court took testimony and found therefrom that defendant was guilty of murder in the second degree. A Court is not bound by a guilty plea to find the defendant guilty. When testimony is taken by a Court, it makes its own findings and renders its own verdict, at times irrespective of the guilty plea. Furthermore, when a Court hears testimony and sees the witnesses it can find (1) defendant guilty, or (2) not guilty, or (3) advise him to withdraw his guilty plea and plead not guilty and demand a jury trial.
Moreover, the majority Opinion will multiply litigation and because of the length of time and other realistic circumstances, will release hardened criminals to prey upon and thus further jeopardize the safety of society.